*933In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Cullen, J.), dated July 12, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In this slip-and-fall case, the defendant made a prima facie showing of her entitlement to judgment as a matter of law by the submission of the deposition testimony of the building owner, manager, and maintenance worker that no prior accidents had occurred on the stairway where the plaintiff fell, and no complaints had been made about the condition of the stairs or about slippery conditions in the building.
In opposition, the plaintiff presented no proof regarding the cause of her fall beyond speculation that snow had been tracked into the building (see Miguel v SJS Assoc., LLC, 40 AD3d 942 [2007]). Accordingly, the plaintiff failed to raise a triable issue of fact as to whether the defendant created a dangerous condition or had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it (see Gullo-Georgio v Dunkin’ Donuts Inc., 38 AD3d 836 [2007]; Curtis v Dayton Beach Park No. 1 Corp., 23 AD3d 511 [2005]; Ford v Citibank, N.A., 11 AD3d 508 [2004]). Mastro, J.P., Santucci, Eng and Belen, JJ., concur.